Citation Nr: 0030115	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from June 1968 to June 1970.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, that granted a temporary total 100 
percent rating under 38 C.F.R. § 4.29 from January 26, 1998, 
and restored the former 50 percent rating as of March 1, 
1998, for post traumatic stress disorder (PTSD).  In 
September 2000, the representative waived initial 
consideration by the RO of evidence submitted since the last 
supplemental statement of the case in February 2000.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, outbursts of anger, anxiety and depression, 
startle response, isolation,  

2.  The veteran's PTSD has resulted in occupational and 
social impairment with deficiencies in the work area, 
suicidal ideation, near-continuous depression affecting the 
ability to function independently and difficulty in adapting 
to stressful circumstances in a worklike setting.

3.  The veteran's PTSD does not result in total occupational 
and social impairment with symptoms such as gross impairment 
in thought processes or communication, or persistent 
delusions or hallucinations.



CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
PTSD, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9204 (1996); 38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

Service connection for PTSD was established, and a 
noncompensable rating assigned, from December 1996.  On VA 
PTSD examination in May 1994, the diagnoses were: PTSD and 
major depression with psychotic features.  The Global 
Assessment of Functioning Score (GAF) was 45.

The veteran underwent VA hospitalization in November and 
December 1995.  He claimed he was becoming more isolated and 
bothered by nightmares.  He had suffered for many years from 
emotional isolation and numbness, intrusive thoughts, 
nightmares, occasional flashbacks, hypervigilance, difficulty 
in controlling his anger, and the general full range of PTSD 
problems.  He started the ADTPU program.  He worked extremely 
hard.  He made substantial progress and worked through his 
grief, learning more about himself, the PTSD, and how it 
effected him all these years, and dealing with his 
depression.  He felt somewhat less depressed.  He felt he had 
dealt with some grief and developed an increase in his self-
esteem.  The final diagnosis was PTSD.  A GAF of 45 was 
noted.

On VA psychiatric examination in July 1996, the veteran 
reported that he had a lot of deep depression and rages; that 
his dreams were worse and he was having a lot of flashbacks; 
that he was markedly depressed and had crying spells about 
three times a week; that his concentration and memory were 
impaired; that he had one friend who was a veteran that he 
saw once a week; that during the day, he watched television 
and listened to gospel music; that he would sometimes drive 
into town; and that he had been hearing voices ever since 
Vietnam.  The diagnoses were PTSD and severe major depressive 
disorder with psychotic features.  The GAF score was 45.  The 
examiner stated that the veteran was virtually unemployable, 
not only because of his physical symptoms, but also because 
of his severe mood disorder with psychotic features.  He was 
frequently suicidal and could also get into extreme fits of 
anger and attack persons near him.  He had managed to keep 
from getting into serious trouble, but this was at the cost 
of making himself a loner and avoiding the company of people.

A rating decision in August 1996 granted the veteran a 
temporary total 100 percent rating from November 12, 1995 
through December 31, 1995, and granted a 50 percent rating 
from January 1, 1996.
  
The veteran underwent VA hospitalization in January and 
February 1998.  His chief complaint was that he was 
regressing and becoming more isolated, having increased 
anger, and nightmares, and disruptive thoughts.  He lived 
with his wife and was described as motivated and hard 
working.  

The mental status examination on admission revealed he was 
oriented, alert, coherent and logical.  His fund of 
information was good.  His concentration was excellent.  His 
memory was intact for recent and past events.  His 
abstractions were adequate.  His affect was somewhat 
depressed.  He was anxious.  There was no evidence of 
delusions or hallucinations.  He was to be afforded the full 
four week EPTPU Program.  

During hospitalization, the veteran worked diligently on all 
aspects of his PTSD.   He especially processed some war zone 
materials and dealt with grief issues.  He improved his 
skills in anger and stress management.  He was able to 
improve his communications and he became somewhat less 
depressed.  He reinforced his spirituality,.  He felt that he 
was more able to cope with life.  He was still in need of 
extensive outpatient therapy.  The GAF score was 48.  The 
discharge diagnosis was PTSD.

A rating action in March 1998 granted the veteran a temporary 
total rating under 38 C.F.R. § 4.29 from January 26, 1998 
through February 289, 1998.  The 50 percent rating was 
restored from March 1, 1998.

On VA psychiatric examination in January 1999, the veteran 
claimed that since his return from Vietnam, he had nightmares 
and flashbacks about his stressful experiences while in 
Vietnam.  He drank alcohol heavily and used marijuana to cope 
with his job, his nerves, and his depression.  He had been 
employed in four jobs since he came back from Vietnam, the 
longest for 8 years.  He had not worked since 1994.  He had 
been going to an outpatient VA facility since 1994, and he 
was on medications.  He stated that he quit drinking in 1984 
when he developed pancreatitis and that he quit drugs in 
1994. 

The veteran was alert, oriented, and appeared to be very 
depressed, oftentimes crying during the interview, especially 
when giving his experiences in Vietnam.  His memory and 
concentration were intact.  He was relevant and coherent.  He 
claimed that he still had nightmares and could not tolerate 
noise and crowds.  He was not able to do his usual 
activities, hunting and fishing.  He claimed that even with 
medication, he continued to have PTSD symptoms.  He was 
currently in the program for PTSD veterans at a private 
facility.  He had been married for 29 years and lived with 
his wife.  His insight and judgment were both intact.  The 
diagnosis was PTSD.  The GAF score was 55.

VA progress notes disclose the veteran was seen in individual 
and group therapy from December 1998 to the end of January 
1999.  In late January 1999, it was reported that he was able 
to share several traumas that caused negative intrusive 
thoughts and nightmares.  He worked on issues of guilt, loss, 
and anger which resulted from war related experiences.  He 
was able to express some of his anger, but worked on feelings 
of guilt and through the support of his group members.  For 
the first time he felt he was able to express some of his 
anger, but worked on feelings of loss and guilt through the 
support of group members.      

In a letter dated in June 1999, a therapist at the Mobile Vet 
Center summarized the veteran's participation in counseling.  
After careful assessment, it was determined that the veteran 
suffered with diminished interest in significant activities, 
memory impairment, concentration problems, startle response, 
avoidance, and depression.  He had problems gaining and 
maintaining employment because of his experiences in Vietnam.  
He continued to suffer from his experience in Vietnam and had 
been referred to the VA Mental hygiene Clinic and the PTSD 
in-patient treatment program.  The veteran continued to 
exhibit severe social and vocational impairment.  Attempts to 
ameliorate his problems with counseling, psychotherapy, and 
Vamp's outpatient and inpatient therapy had had little 
positive effect.  His prognosis for successful work, 
education, and vocational adjustment was poor.

In April 2000, a VA psychiatrist reported that he had been 
treating the veteran for PTSD for the past 5 years or so.  He 
reported flashbacks, intrusive thoughts, and nightmares.  He 
had been treated with medications and therapy.  He attended a 
6 week inpatient program for PTSD.  He saw a counselor 
regularly for PTSD.  He reported continued problems with his 
symptoms.  He had problems with anger, depression, and 
memory.  He isolated himself and stayed away from people.  He 
was too short tempered to be around people.  He had not 
worked since his mental condition worsened.  Lately, stormy 
weather had aggravated his condition.  He still startled very 
easily.  He needed to continue his therapy and further 
treatment. A similar reported dated in May 2000 is of record. 

In June 2000, the therapist at the Mobile Vet Center reported 
the veteran had problems with anger, sleep, disturbance, 
nightmares, flashbacks, alienation's, and intrusive thoughts.  
He continued to have problems gaining and maintaining 
employment because of his experiences in Vietnam.  He 
continued to suffer from his experience in Vietnam and had 
been referred to the VA Mental hygiene Clinic and the PTSD 
in-patient treatment program.  He veteran continued to 
exhibit severe social and vocational impairment.  His 
prognosis for successful work, education, and vocational 
adjustment was poor.


Legal Analysis.  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
psychiatric disorder, and therefore he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations, 
obtained relevant treatment records and given him an 
opportunity for a personal hearing.  There is no indication 
of additional medical records that the VA failed to obtain.  
Therefore, VA has satisfied its duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

Under the current criteria, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9405 (1999).

A 70 percent rating may be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
score of 40 contemplates some impairment in reality testing 
or communication ) e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment , 
thinking, mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work.  A score of 50 is for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning. (e.g., no 
friends, unable to keep a job).  The range from 51-60 is for 
moderate symptoms.(e.g.  flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with c-workers).  Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

In evaluating the veteran's PTSD, the Board has considered 
the contentions advanced and the clinical record in its 
entirety, in association with the rating criteria.  The 
clinical record discloses that the veteran symptoms include 
flashbacks, nightmares, feelings of isolation, intrusive 
thoughts, startle reaction, angry outbursts, some suicidal 
ideation, inability to tolerate noise and crowds, anxiety and 
depression.  In addition, apart from the GAF score on the 
January 1999 examination that was indicative of moderate 
symptoms, GAF scores during the appeal period have 
consistently indicated serious symptoms.  Furthermore, his 
therapist has opined that the veteran continued to exhibit 
severe social and vocational impairment and that his 
prognosis for successful work and vocational adjustment was 
poor.  His psychiatrist has opined that his PTSD problems 
were continuing and that his therapy and treatment needed to 
be continued.  From this evidence, the Board finds that the 
PTSD has resulted in occupational and social impairment with 
deficiencies in the work area, family relations, judgment, 
thinking or mood due to symptoms such as suicidal ideation, 
near-continuous depression affecting the ability to function 
independently, impaired impulse control and difficulty in 
adapting to stressful circumstances in a worklike setting.  
Therefore, he warrants a 70 percent rating under the 
schedular criteria.

However, the evidence does not establish total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientations to 
time or place; memory loss for names of close relatives, own 
occupation, or own name
While his prognosis for work (considering only PSTD) has been 
characterized as "poor", there is no medical opinion that 
PTSD precludes him from working.  He does not meet the 
criteria for a 100 percent schedular rating for PTSD.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the Board finds that the 
assigned 70 percent schedular rating  adequately describes 
and provide for the veteran's psychiatric disability.


ORDER

Entitlement to a 70 percent rating, but no higher, is granted 
for the veteran's PTSD, subject tot he laws and regulations 
controlling monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

